Judgment, Supreme Court, New York County (Micki A. Scherer, J.), rendered April 11, 2007, as amended April 17, 2007, convicting defendant, upon his plea of guilty, of robbery in the second degree (seven counts) and attempted robbery in the second degree, and sentencing him, as a second felony offender, to an aggregate term of 14 years, unanimously affirmed.
We perceive no basis for reducing defendant’s sentence. Defendant’s claim regarding the imposition of a mandatory surcharge and fees is without merit (see People v Harris, 51 AD3d 523 [2008]). Concur—Lippman, P.J., Mazzarelli, Sweeny, Moskowitz and Renwick, JJ.